Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 received on 8/1/2022 have been examined, of which claims 1, 8 and 15 are independent.

Specification
The disclosure is objected to because of the following informalities: 
abstract line 2 and specification page 15 line 6 recite “artificial realty”, which appears to be typographical error for “artificial reality”.  
Specification page 23, line 25 recites “disables 630 communication with console 630”, which appears to be typographical error for “disables 630 communication with console 110”. 
Appropriate correction is required.

Drawings
The drawings are objected to because Fig. 6, step 630 describes “disable communication a console”, which appears to be typographical error for “disable communication with a console” in view of specification page 23, line 25-26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-6 and 8-12 of U.S. Patent No. 11405913 (application 16774863). Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of the patent anticipates the limitations of claim 1 of the instant application and additionally recites limitation for configuring the interface in sleep mode and transmitting timing information to the wearable device. The claim mapping with the patent claims is described in the table below. 

Instant application 17878445
Patent # 11405913
1. A method comprising: 
   determining, by a console, an expected transmission end time of a communication session for wireless transmission of image data of an image of an artificial reality to a wearable display; 
   determining, by the console, an expected process end time of generating additional data associated with the image of the artificial reality; 
   comparing, by the console, the expected transmission end time and the expected process end time; 





















   adjusting, by the console, a modulation and coding scheme to extend the communication session, in response to the expected process end time being larger than the expected transmission end time; and 






   transmitting, by the console to the wearable display in the extended communication session, the additional data together with the image data.
1. A method comprising: 
   determining, by a console, an expected transmission end time of a first session for wireless transmission of image data indicating an image of artificial reality to a head wearable display; 
   determining, by the console, an expected process end time of generating additional data associated with the image of the artificial reality; 
   comparing, by the console, the expected transmission end time and the expected process end time; and 
   transmitting, by the console to the head wearable display in the first session, timing information indicating the expected process end time, if the expected process end time is larger than the expected transmission end time; configuring, by the console, a wireless communication interface in a sleep mode after the first session until the expected process end time to disable wireless communication between the console and the head wearable display, if the expected process end time is larger than the expected transmission end time; and transmitting, by the console to the head wearable display through a second session after the expected process end time, the additional data, if the expected process end time is larger than the expected transmission end time.

5. The method of claim 4, wherein extending, by the console according to the expected process end time, the first session includes: adjusting, by the console, a modulation and coding scheme of the first session to extend the first session.

4. The method of claim 1, further comprising: extending, by the console according to the expected process end time, the first session; and 
   transmitting, by the console to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.
2. The method of claim 1, further comprising: receiving, by the console from the wearable display, information indicating a location and an orientation of the wearable display; generating, by the console, the image data of the image of the artificial reality according to the received information; and generating, by the console, the additional data associated with the image of the artificial reality.
2. The method of claim 1, further comprising: receiving, by the console from the head wearable display, information indicating a location and an orientation of the head wearable display; generating, by the console, the image data indicating the image of the artificial reality according to the received information; and generating, by the console, the additional data associated with the image of the artificial reality.
3. The method of claim 1, further comprising: transmitting, by the console to the wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
3. The method of claim 1, further comprising: transmitting, by the console to the head wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
4. The method of claim 1, wherein the additional data and the image data are transmitted in the extended communication session, if the expected process end time is less than another expected transmission end time of the extended communication session.
4. The method of claim 1, further comprising: extending, by the console according to the expected process end time, the first session; and 
    transmitting, by the console to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.
5. The method of claim 1, wherein the additional data includes: mapping information for translating a location and an orientation of the wearable display in a physical space into a virtual space.
6. The method of claim 1, wherein the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
6. The method of claim 1, wherein the additional data includes: hand model data indicating a shape, a location, or an orientation of a hand of a user of the wearable display.
6. The method of claim 1, wherein the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
7. The method of claim 1, wherein the additional data includes: eye tracking data indicating a gaze direction of a user of the wearable display.
6. The method of claim 1, wherein the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
8. A system comprising: a wireless communication interface; and at least one processor configured to: determine an expected transmission end time of a communication session for wireless transmission of image data of an image of an artificial reality to a wearable display, determine an expected process end time of generating additional data associated with the image of the artificial reality, compare the expected transmission end time and the expected process end time, adjust a modulation and coding scheme to extend the communication session, in response to the expected process end time being larger than the expected transmission end time; and cause the wireless communication interface to transmit, to the wearable display in the extended communication session, the additional data together with the image data.
7. A system comprising: a wireless communication interface; and a processor configured to: determine an expected transmission end time of a first session for wireless transmission of image data indicating an image of artificial reality to a head wearable display, determine an expected process end time of generating additional data associated with the image of the artificial reality, compare the expected transmission end time and the expected process end time, configure the wireless communication interface to transmit, to the head wearable display in the first session, timing information indicating the expected process end time, if the expected process end time is larger than the expected transmission end time; configure the wireless communication interface in a sleep mode after the first session until the expected process end time to disable wireless communication between the system and the head wearable display, if the expected process end time is larger than the expected transmission end time; and configure the wireless communication interface to transmit, to the head wearable display through a second session after the expected process end time, the additional data, if the expected process end time is larger than the expected transmission end time.

10. The system of claim 7, wherein the processor is further configured to: extend, according to the expected process end time, the first session; and configure the wireless communication interface to transmit, to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.

11. The system of claim 10, wherein the processor is configured to extend, according to the expected process end time, the first session by: adjusting a modulation and coding scheme of the first session to extend the first session.
9. The system of claim 8, wherein the at least one processor is further configured to: configure the wireless communication interface to receive, from the wearable display, information indicating a location and an orientation of the wearable display; generate the image data of the image of the artificial reality according to the received information; and generate the additional data associated with the image of the artificial reality.
8. The system of claim 7, wherein the processor is further configured to: configure the wireless communication interface to receive, from the head wearable display, information indicating a location and an orientation of the head wearable display; generate the image data indicating the image of the artificial reality according to the received information; and generate the additional data associated with the image of the artificial reality.
10. The system of claim 8, wherein the at least one processor is further configured to: cause the wireless communication interface to transmit, to the wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
9. The system of claim 7, wherein the processor is further configured to: configure the wireless communication interface to transmit, to the head wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
11. The system of claim 8, wherein the at least one processor is configured to cause the wireless communication interface to transmit, to the wearable display in the extended communication session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended communication session.
10. The system of claim 7, wherein the processor is further configured to: extend, according to the expected process end time, the first session; and configure the wireless communication interface to transmit, to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.
12. The system of claim 8, wherein the additional data includes: mapping information for translating a location and an orientation of the wearable display in a physical space into a virtual space.
12. The system of claim 7, wherein the subset of the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
13. The system of claim 8, wherein the additional data includes: hand model data indicating a shape, a location, or an orientation of a hand of a user of the wearable display.
12. The system of claim 7, wherein the subset of the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
14. The system of claim 8, wherein the additional data includes: eye tracking data indicating a gaze direction of a user of the wearable display.
12. The system of claim 7, wherein the subset of the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
15. A non-transitory computer readable medium storing instructions when executed by one or more processors cause the one or more processors to: determine an expected transmission end time of a communication session for wireless transmission of image data of an image of an artificial reality to a wearable display, determine an expected process end time of generating additional data associated with the image of the artificial reality, compare the expected transmission end time and the expected process end time, adjust a modulation and coding scheme to extend the communication session, in response to the expected process end time being larger than the expected transmission end time; and cause a wireless communication interface to transmit, to the wearable display in the extended communication session, the additional data together with the image data.
7. A system comprising: a wireless communication interface; and a processor configured to: determine an expected transmission end time of a first session for wireless transmission of image data indicating an image of artificial reality to a head wearable display, determine an expected process end time of generating additional data associated with the image of the artificial reality, compare the expected transmission end time and the expected process end time, configure the wireless communication interface to transmit, to the head wearable display in the first session, timing information indicating the expected process end time, if the expected process end time is larger than the expected transmission end time; configure the wireless communication interface in a sleep mode after the first session until the expected process end time to disable wireless communication between the system and the head wearable display, if the expected process end time is larger than the expected transmission end time; and configure the wireless communication interface to transmit, to the head wearable display through a second session after the expected process end time, the additional data, if the expected process end time is larger than the expected transmission end time.

10. The system of claim 7, wherein the processor is further configured to: extend, according to the expected process end time, the first session; and configure the wireless communication interface to transmit, to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.

11. The system of claim 10, wherein the processor is configured to extend, according to the expected process end time, the first session by: adjusting a modulation and coding scheme of the first session to extend the first session.
16. The non-transitory computer readable medium of claim 15, further storing instructions when executed by the one or more processors cause the one or more processors to: cause the wireless communication interface to receive, from the wearable display, information indicating a location and an orientation of the wearable display; generate the image data of the image of the artificial reality according to the received information; and generate the additional data associated with the image of the artificial reality.
8. The system of claim 7, wherein the processor is further configured to: configure the wireless communication interface to receive, from the head wearable display, information indicating a location and an orientation of the head wearable display; generate the image data indicating the image of the artificial reality according to the received information; and generate the additional data associated with the image of the artificial reality.
17. The non-transitory computer readable medium of claim 15, further storing instructions when executed by the one or more processors cause the one or more processors to: configure the wireless communication interface to transmit, to the wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
9. The system of claim 7, wherein the processor is further configured to: configure the wireless communication interface to transmit, to the head wearable display in a same transmit opportunity window or system interval, the additional data together with the image data, if the expected process end time is less than the expected transmission end time.
18. The non-transitory computer readable medium of claim 15, wherein the wireless communication interface is configured to transmit, to the wearable display in the extended communication session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended communication session.
10. The system of claim 7, wherein the processor is further configured to: extend, according to the expected process end time, the first session; and configure the wireless communication interface to transmit, to the head wearable display in the extended first session, the additional data together with the image data, if the expected process end time is less than another expected transmission end time of the extended first session.
19. The non-transitory computer readable medium of claim 15, wherein the additional data includes: mapping information for translating a location and an orientation of the wearable display in a physical space into a virtual space.
12. The system of claim 7, wherein the subset of the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.
20. The non-transitory computer readable medium of claim 15, wherein the additional data includes: hand model data indicating a shape, a location, or an orientation of a hand of a user of the wearable display.
12. The system of claim 7, wherein the subset of the additional data includes at least one of: mapping information for translating a location and an orientation of the head wearable display in a physical space into a virtual space; hand model data indicating a shape, a location, or an orientation of a hand of a user of the head wearable display; or eye tracking data indicating a gaze direction of the user of the head wearable display.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Kim et al (US 2013/0254798): the timing for sending image data and corresponding metadata in augmented broadcasting steam to a receive terminal. Kim does not specify that the receive terminal as discussed in para 61 is head wearable or head mount device.

Kobayashi (US 20170289615): fig 1: the first display device 30 and the second display device 40 configure the HMD 20 functioning as a head-mounted display device, for the benefit of matching the videos displayed by the plurality of display devices by taking measures against the deviation. 

Satake (US 20180253897): fig. 1, para 61: HMD 120 includes both sensor 190 and the HMD sensor 410; fig 2, para 84: HMD sensor communicates with computer 200; para 166: in step S1134, the HMD sensor 410 detects the position and the inclination of the HMD 120 based on a plurality of infrared rays emitted from the HMD 120. The detection results are output to the computer 200 as motion detection data; para 308: in Step S2630, the processor 210 detects motion of the user 5, and transmits a detection result to the computer 200B, which is the chat partner

Durham et al. (US 20170084084): abstract: method for tracking a user's gaze within a virtual-reality environment comprises generating a user coordinate system within a virtual space; para 67: using the information generated by an analytics engine, disclosed embodiments can provide information relating to the visual “impressions” a user has with a particular hotspot; the information can comprise session time and duration, session content, user gaze and session behavioral data, number of times experienced by a user, geolocation of a user, video metadata, enriched user and device data, product hotspot metadata, tracking of hotspot engagement versus impressions or exposures.

Menezes et al. (WO 2017031385): abstract: receive asynchronous session data, the asynchronous session data comprising at least one image, camera pose data associated with the at least one image, and surface reconstruction data associated with the camera pose data; select a field of view position; and edit the asynchronous session data by adding/amending/deleting at least one annotation object based on the selected field of view. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag Shah can be reached on 571-272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        12/9/2022